NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 ARIKA HAYES, AKA Swiss Barbie Bone,              No. 13-55836

                 Plaintiff-Appellant,            D.C. No. 2:12-cv-07974-GW-
                                                 MAN
   v.

 KANYE WEST,                                     MEMORANDUM *

                 Defendant,

 and

 VIACOM INC., Erroneously Sued as
 Viacom; et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arika Hayes appeals pro se from the district court’s order dismissing her

copyright infringement action. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe

v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Hayes’ action because Hayes failed to

allege facts sufficient to show she was the owner of a valid copyright. See 17

U.S.C. § 411(a) (no action for infringement of the copyright shall be instituted

until “preregistration or registration of the copyright claim shall have been made in

accordance with this title”); L.A. Printex Indus., Inc. v. Aeropostale, Inc., 676 F.3d

841, 852 (9th Cir. 2012) (“Copyright registration is a precondition to filing a

copyright infringement action.”).

      We lack jurisdiction to consider the district court’s order denying Hayes’

motions for reconsideration because Hayes failed to file a new or amended notice

of appeal from that order. See Fed. R. App. P. 4(a)(4)(B)(ii); TAAG Linhas Aereas

de Angola v. Transamerica Airlines, Inc., 915 F.2d 1351, 1354 (9th Cir. 1990)

(concluding that “an appeal specifically from the ruling on the [Rule 60(b)] motion

must be taken if the issues raised in that motion are to be considered by the Court

of Appeals”).

      We reject as without merit Hayes’ contention that the district judge was

biased.


                                          2                                    13-55836
      Hayes’ request filed on May 9, 2014, and her motion filed on January 4,

2017, are denied.

      AFFIRMED.




                                        3                                  13-55836